Citation Nr: 1027393	
Decision Date: 07/22/10    Archive Date: 08/02/10

DOCKET NO.  08-21 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to a higher initial evaluation for cervical spine 
degenerative disc disease, currently evaluated as 30 percent 
disabling.

2.  Entitlement to service connection for right lower extremity 
disability. 

3.  Entitlement to a higher initial evaluation for left knee 
strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to service connection for right elbow disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States

ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1987 to December 
2007.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a March 2008 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in April 2009, a statement of the case 
was issued in July 2008, and a substantive appeal was received in 
July 2008.

The issues of the evaluation for left knee strain and service 
connection for right elbow disability are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran continues to have right lower extremity sciatica 
which had its onset in service.  

2.  The Veteran does not have unfavorable ankylosis of his entire 
cervical spine or incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least four weeks during 
the past 12 months.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for right lower extremity 
sciatica are met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2009).

2.  The criteria for a disability rating in excess of 30 percent 
for cervical spine degenerative disc disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, Part 
4, Diagnostic Code 5010-5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claim for 
service connection for right lower extremity sciatica is being 
granted, no further notification or assistance is necessary, and 
deciding it is not prejudicial to the Veteran.

Regarding the claim for a higher rating for cervical spine 
degenerative disc disease, upon receipt of a complete or 
substantially complete application, VA must notify the claimant 
of the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA will 
obtain, and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a).

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran notice by letters dated in September 
2007 and May 2008.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The Veteran was notified of effective dates for ratings and 
degrees of disability in May 2008.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  While this was after the appealed rating 
decision, the Court has held that, "once a decision awarding 
service connection, a disability rating, and an effective date 
has been made, section 5103(a) notice has served its purpose, and 
its application is no longer required because the claim has 
already been substantiated."  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

VA also has a duty to assist a claimant under the VCAA.  VA has 
obtained service treatment records; assisted the Veteran in 
obtaining evidence; afforded the Veteran examinations in December 
2007; and afforded the Veteran the opportunity to give testimony 
before the Board.  All known and available records relevant to 
the issue on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service connection for sciatica

In June 2003, a service department physician noted that the 
Veteran had complained of low back pain with pain into his right 
foot.  It was noted that the Veteran had had a lumbar dissection 
in October 2000 of L4-L5 and L5-S1.  The Veteran stated that the 
symptoms come and go.  The assessment was chronic low back pain.  
On VA examination in December 2007, the Veteran reported lumbar 
spine pain daily, with right sciatic radiation or sharp pain.  
His lumbar spine was examined and no abnormalities were found 
except for limitation of motion and pain of the thoracolumbar 
spine.  The examiner stated that right sciatica had resolved 
following surgery.  

In March 2008, the Veteran took issue with that statement, 
indicating that his right lower extremity sciatica had not 
resolved itself after surgery.  After the first in-service 
surgery, the problem did go away, but shortly after that surgery, 
he got an infection at the surgical site and had to have more 
operations.  After those repeat operations, his problem with 
sciatica came back.  He had reported to medics several times 
after his surgery and still had this problem.  VA medical records 
show that the Veteran was seen from June to July 2008 for chronic 
low back pain with symptoms down his right leg to his foot when 
he mows the lawn.  In the past week, he had had no leg pain but 
there had been pain into his buttocks and upper posterior thigh.  
Films showed moderate facet degenerative joint disease and low 
degenerative disc disease.  Straight leg raising was negative.  
In July 2008, he had had no right leg pains since the last visit.  

Based on the evidence, the Board concludes that service 
connection is warranted for right lower extremity sciatica.  The 
Veteran had pain into his right foot in service in June 2003, 
after his spine surgery, and was diagnosed with resolved right 
sciatica on VA examination in December 2007, while he was still 
in service.  He took issue with the fact that it was resolved in 
March 2008 and he was treated again for it in June 2008.  The 
Board is persuaded that it is present.  

Cervical spine

The Veteran appeals the RO's assignment of a 30 percent rating 
for cervical spine degenerative disc disease upon the grant of 
service connection for the same.  

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  38 C.F.R. Part 4 contains 
the rating schedule.

In Fenderson v. West, 12 Vet. App. 119 (1999), and in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Court discussed the 
concept of the "staging" of ratings, finding that in cases where 
an initially assigned disability evaluation or an increased 
rating has been disagreed with, it was possible for a Veteran to 
be awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  The Board 
concludes that the disability has not significantly changed and 
that a uniform rating is warranted.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
.............................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
........................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
....................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The formula for rating intervertebral disc syndrome based on 
incapacitating episodes provides:

With incapacitating episodes having a total duration of at least 
six weeks during the past 12 
months...........................................................
............................................60

With incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 
months...........................................................
..40

With incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 
months...........................................................
20

With incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 
months...........................................................
.10

38 C.F.R. § 4.71a, Diagnostic Codes 5235 - 5243 (2007).

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible behavior 
on motion.  Weakness is as important as limitation of motion, and 
a part that becomes painful on use must be regarded as seriously 
disabled.  Under 38 C.F.R. § 4.45, factors of joint disability 
include increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).

To obtain a 40 percent rating for degenerative disc disease of 
the cervical spine under 38 C.F.R. § 4.71a's General Rating 
Formula for Diseases and Injuries of the Spine, the evidence 
would have to show unfavorable ankylosis of the entire cervical 
spine.  This is not shown or nearly approximated.  On VA 
examination in December 2007, the examiner examined the Veteran 
and indicated that he did not have ankylosis of his cervical 
spine.  Moreover, flexion and extension were to 15 degrees, 
bilateral lateral flexion was to 20 degrees, and bilateral 
lateral rotation was to 30 degrees.  The provisions of 
38 C.F.R. §§ 4.40, 4.45 do not assist.  There was pain but it did 
not limit motion further after repetitive use.  There was no 
spasm, atrophy, guarding, tenderness, or weakness.  Insofar as 
the incapacitating episodes criteria are concerned, the examiner 
in December 2007 indicated that the Veteran had not had any in 
the past 12 months.  Accordingly, the Board concludes that the 
Veteran has not had incapacitating episodes having a total 
duration of at least four weeks during the past 12 months.  
Therefore, a higher rating is not warranted under the 
incapacitating episodes formula.  

The Veteran has argued that his entire cervical spine was fused 
in service.  However, disabilities and ratings are subject to 
change.  38 C.F.R. § 4.1 (2009).  The rating to be assigned 
currently is to be based on the amount of current disability, and 
here, unfavorable ankylosis of the entire cervical spine 
necessary for the next higher rating is not shown.  

In light of the above, a higher rating is not warranted.  The 
preponderance of the evidence is against the claim and there is 
no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Service connection for right lower extremity sciatica is granted.

A higher rating for cervical spine degenerative disc disease is 
denied.


REMAND

Right elbow and left knee 

The only VA examination for the right elbow service connection 
and left knee strain higher rating claims was conducted in 
December 2007, more than 2 1/2 years ago.  In May 2010, the 
Veteran's representative indicated that the Veteran believed that 
his left knee was increasing in pain with any activity.  When it 
has been alleged that a disability has become worse since the 
last examination, another examination is necessary.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  Accordingly, another VA 
examination should be conducted for the Veteran's 
service-connected left knee disability.  

Regarding the claim for service connection for right elbow 
disability, the Veteran asserted in March 2008 that although the 
VA examiner in December 2007 found the Veteran's right elbow was 
normal, the Veteran continued to have periodic symptoms of right 
ulnar neuropathy in his right hand.  Accordingly, the Veteran 
should be examined again for right elbow or ulnar neuropathy.  

Before the above examinations, all VA medical records  of 
treatment the Veteran has received since July 2008 should be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all VA 
medical records of treatment the Veteran 
has received since July 2008.  

2.  Thereafter, a VA examination should be 
conducted.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with the 
examination.  The examiner should identify 
all residuals attributable to the 
Veteran's service-connected left knee 
strain.  

The examiner should report the range of 
motion measurements for the left knee, in 
degrees.  Whether there is any pain, 
weakened movement, excess fatigability or 
incoordination on movement should be noted, 
and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the left knee is 
used repeatedly.  All limitation of 
function must be identified.  If there is 
no pain, no limitation of motion and/or no 
limitation of function, such facts must be 
noted in the report.  

The examiner should state whether there is 
any evidence of recurrent subluxation or 
lateral instability of the Veteran's left 
knee, and if so, to what extent.

The examiner should also examine the 
Veteran for any right elbow or hand 
disability, to include ulnar neuropathy, 
which may be present.  The examiner should 
render an opinion with reasons as to 
whether it is at least as likely as not (a 
probability of at least 50 percent) that 
any such disability is etiologically 
related to service.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, readjudicate the Veteran's 
pending claims in light of any additional 
evidence added to the record.  If the 
benefits sought on appeal remain denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


